SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 5, 2010 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1800 West Loop South, Suite 500 Houston, Texas77027 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) [] Pre-Commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Departure of Directors or Certain Officers On March 5, 2010, Thomas E. Vossman, Group Vice President-Commercial and Industrial, informed Integrated Electrical Services, Inc. (the “Company”) of his intention to resign.There are no disagreements between the Company and Mr. Vossman.A press release announcing Mr. Vossman’s resignation is furnished with this report as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release dated March 8, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRATED ELECTRICAL SERVICES, INC. Date:March 8, 2010 /s/ William L. Fiedler William L. Fiedler Senior Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description 99.1 Press release dated March 8, 2010
